Citation Nr: 1026964	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-33 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 10% for 
intercostal nerve entrapment neuralgia status post partial 
nephrectomy.  

2. Entitlement to an initial rating in excess of 10% for a scar 
status post nephrectomy and JP drain removal.  

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from May 1975 to August 1976.

This appeal to the Board of Veterans Appeals (Board) initially 
arose from a March 2004 rating action that denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability due to VA medical treatment.  In September 
2005, the Veteran testified at a Board hearing before the 
undersigned Veterans Law Judge at the RO on that issue.  

By decision of February 2006, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.  While the case was in remand status, by rating 
action of November 2006, the RO granted compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for intercostal 
nerve entrapment neuralgia status post partial nephrectomy, and a 
scar status post nephrectomy and JP drain removal, and assigned 
each an initial 10% rating.  The Veteran appealed the initial 10% 
ratings as inadequate.  

In November 2008, the Board remanded this claim for further 
development.  
The Board is satisfied that there was substantial compliance with 
its remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this 
regard Social Security Administration (SSA) records and VA 
records were obtained.  The case has been returned to the Board 
and is ready for further review.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



 
FINDINGS OF FACT

1.  The Veteran is currently receiving the maximum for 
intercostal nerve entrapment neuralgia, residual of status post 
partial nephrectomy.  His disorder is manifested by complaints of 
pain.  
 
2.  The evidence of record does not reflect that the Veteran's 
scar status post nephrectomy and JP drain removal exceeds an area 
of 12 square inches, or is productive of any limitation of 
function.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
intercostal nerve entrapment neuralgia, residual of status post 
partial nephrectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, 4.124, 4.124a, 
4.7, 4.114, Diagnostic Codes 8530, 8730 (2009).

2.  The criteria for a rating in excess of 10 percent for scar 
status post nephrectomy and JP drain removal have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.4.3, 4.6, 4.7, 4.118, Diagnostic Code 7804 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's arises from his disagreement with the initial 
evaluation following the grant of service connection under 38 
U.S.C. 1151.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's VA 
outpatient treatment records, and records from the Social 
Security Administration (SSA).  He was afforded a VA examination.  
The Veteran was also afforded a VA examination in connection with 
his claims.  See 38 C.F.R. § 3.159(c)(4) (2009).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination obtained in this case is more 
than adequate.  The examiner described the disorders and the 
claims file was reviewed.  The examination provided adequate 
basis for rating the Veteran's disorders.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).

Further, there is no objective evidence indicating that there has 
been a material change in the severity of the appellant's 
service-connected disorders since he was last examined.  See 38 
C.F.R. § 3.327(a) (2009).  

The Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Increased Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the  disability 
from the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the Veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  In cases where the original rating 
assigned is appealed, consideration must be given to whether the 
Veteran deserves a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the  
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

The record shows that on 27 August 2003, the Veteran was provided 
a partial nephrectomy which included placement of a Jackson-Pratt 
(JP) drain.  This surgery was apparently performed with good 
results and the Veteran was discharged with the drain in place 
for a proper postoperative recovery.  On 12 September 2003, the 
Veteran presented for removal of the drain, at which time it 
broke leaving a portion inside his body.  An attempt to remove 
the retained portion of the drain tube with forceps was 
unsuccessful.  The Veteran was sent home and returned three days 
later on 15 September 2003 where additional surgery was performed 
to remove the portion of the retained drain.  The Veteran 
contended that this additional surgery resulted in increased pain 
and weakness which may include both postoperative scarring, and 
internal muscle and/or nerve injury attributable to the second 
surgery.

In November 2006, the Veteran was granted compensation benefits 
pursuant to 38 U.S.C.A. § 1151.  He has disagreed with the 10 
percent rating assigned for his intercostal nerve entrapment 
neuralgia status post partial nephrectomy as well as the 10 
percent assigned for his scar status post nephrectomy and JP 
drain removal.

The Evidence

The record shows that in May 2004, June 2004 and August 2004, the 
Veteran underwent left intercostals blocks of nerve roots 9, 10, 
11, and 12 with a neurolytic agent.  In March 2005, he was seen 
in the urology clinic and he reported having chronic left flank 
pain since his surgery requiring chronic narcotic use.  He 
reported that only the second of his intercostals nerve blocks 
was effective for a month.  A CT scan of the abdomen and the 
pelvis showed no radiopaque calculi in the kidneys or in the 
course of the ureters and a stable appearance of the right renal 
kidney.  

In April 2005, the Veteran reported no history of genitourinary 
disease including hematuria, dysuria, nocturia, mephotlithiasis, 
recurrent urinary tract infections, or flank pain.  The left 
flank surgical scar site was sensitive to palpation.  In 
September 2006, the Veteran complained of pain/bulging in the 
left chest/abdomen.  Examination of the abdomen showed a scar on 
the left under the 12th rib.  The area was noted to be painful to 
palpation.  It was stated that hernia was not appreciated.  The 
impression was ventral hernia vs. intercostals neuritis.  A CT of 
the abdomen was planned.  In an addendum that same day, another 
physician indicated that he agreed with the findings that here is 
no palpable incisional hernia and that the tenderness limited the 
examination.  He reported that it may be related to cut nerves in 
the area near the rib case.  

In October 2006, the Veteran complained of swelling in the left 
upper quadrant that extended to the left groin area and can be 
pushed up again.  Examination of the abdomen showed no protrusion 
of the left flank and no ventral hernia.  No masses were 
palpable.  A CT of the abdomen showed a right renal cyst, status 
post partial left nephrectomy; no evidence of hernia or other 
significant abnormalities.  The assessment was, pain at the left 
flank.  The examiner noted that upon review of the CT scan with a 
physician, the Veteran has a normal physical examination and a 
normal CT.  

The Veteran was examined by VA in October 2006.  The claims file 
was reviewed.  The Veteran complained of incisional pain after 
his surgery and pain and bulging in the left chest and abdominal 
area.  He reported having daily pain with flare-ups when walking 
or driving and that last for about 1/2 hour and occur weekly.  He 
also stated that sitting too long or walking more than a few 
hundred feet exacerbated his pain in the left flank area.  It was 
noted that when the Veteran was examined earlier that same month, 
a left nephrectomy scar at the left flank was noted and there was 
a complaint of tenderness to palpation of the left upper quadrant 
with no masses palpable.  A CT was noted to have shown right 
renal cyst and status post partial left nephrectomy with no 
evidence of hernia.  The examiner noted that the Veteran was 
taking Vicodin.  It was stated that the Veteran was formerly 
employed as a nursing assistant for the past 13 years.  He 
reported that he tried to go back to work two years prior and was 
not able to due to severe left flank pain.  He also stated that 
he has no recreational activities due to the left flank pain.  
Examination showed no organomelgaly or masses of the abdomen.  
The Veteran had two scars along the left flank-a 6-inch 
nephrectomy scar along the posterior left flank and a 2-inch scar 
from the JP drains site.  The scars were hypopigmented and 2 to 3 
mm. in diameter.  The scars were noted to be not adherent to 
underlying tissue, but were markedly tender.  

The Veteran could flex his lumbar spine forward to 50 degrees 
only due to a complaint of left flank pain.  He was able to bend 
to only 10 degrees laterally to the left due to increased pain.  
The findings were: left partial nephrectomy and post 
nemphrectomy/intercostals nerve entrapment neuralgia.  

VA general surgery report in November 2007 shows that the Veteran 
complained of left inguinal hernia pain.  He complained of a 
painful bulge in the left upper abdomen.  It was noted that a 
September 2007 CT scan was negative.  Examination of the abdomen 
showed a 6 inch incision along the left flank without signs of 
fascial defects.  It was tender to palpation.  There were no 
protuberances along the abdominal wall.  An abdominal ultrasound 
was planned.  Treatment continued into 2008 for complains of pain 
and bulging.  

Entitlement to an Initial Rating in Excess of 10% for Intercostal 
Nerve Entrapment Neuralgia status Post Partial Nephrectomy.

The Veteran contends that his intercostal nerve entrapment 
neuralgia status post partial nephrectomy should be assigned a 
higher rating than the 10 percent currently assigned.  The 
Veteran's intercostal nerve entrapment neuralgia status post 
partial nephrectomy is rated under DC 8730 (neuralgia of the 
ilio-inguinal nerve).  Under DC 8530 for paralysis of the 
ilioinguinal nerve, a noncompensable rating is warranted for mild 
or moderate paralysis, and a 10 percent rating is warranted for 
severe to complete paralysis.  A maximum 10 percent disability 
rating is also assigned for neuritis and neuralgia of the 
ilioinguinal nerve analogously when these disorders cause 
manifestations analogous to severe to complete paralysis.  See 38 
C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8530, 8630, 
8730.  

The Board acknowledges the Veteran's complaints of severe pain 
and objective evidence showing multiple treatment failures and 
continued symptoms.  Notwithstanding, the Veteran is currently 
receiving the maximum schedular evaluation for neuralgia of the 
ilio-inguinal nerve and there is no showing that the disorder is 
more than severe or that the rating criteria fails to adequately 
compensate the Veteran for the disorder.  The Board has carefully 
reviewed the rating schedule and finds no other diagnostic code 
that would provide a basis to grant a higher initial evaluation 
for this disability for any period.  For these reasons, the Board 
finds that a preponderance of the evidence is against the appeal 
for a higher initial disability rating beyond 10 percent for 
intercostal nerve entrapment neuralgia status post partial 
nephrectomy, and the appeal must be denied.  The Board further 
notes that there is no basis for assigning staged ratings.  See 
Fenderson.



Entitlement to an Initial Rating in Excess of 10% for a Scar 
Status Post Nephrectomy and JP Drain Removal.

The Veteran has contended that his scar status post nephrectomy 
and JP drain removal is more severe than indicated by his 10 
percent disability rating.  The Board notes that VA revised the 
criteria for diagnosing and evaluating the skin, effective 
October 2008.  However, these amended regulations were 
specifically effective for applications for benefits received by 
VA on or after October 23, 2008, unless the Veteran specifically 
requested review of the regulations in effect as of October 23, 
2008.  See 73 Fed. Reg. 52710 (October 23, 2008).  As the Veteran 
has not requested such review in this claim, his disability is 
rated under the rating criteria for scars in effect from August 
30, 2002.   

Diagnostic Code 7804 allows for a 10 percent rating for 
superficial scars that are painful on examination.  Note one 
after the Diagnostic Code explains a superficial scar is one not 
associated with underlying soft tissue damage.  This is the 
highest rating possible under this Diagnostic Code.  

Higher rating evaluations for scars are available under 
Diagnostic Codes 7801 and 7805.  Diagnostic Code 7801 provides 
that scars other than head, face, or neck, that are deep or that 
cause limited motion will be rated 10 percent disabling if the 
area exceeds 6 square inches or 39 sq. cm.  A 20 percent rating 
will be assigned if the area exceeds 12 square inches or 77 sq. 
cm.  If the area involved exceeds 72 square inches or 465 sq. cm. 
a 30 percent rating will be assigned.  A 40 percent disability 
will be warranted if the area exceeds 144 square inches or 929 
sq. cm.  Alternatively, higher ratings are provided for under 
Diagnostic Code 7805 which evaluates the scar under the 
functional impairment of the affected part. 

Based on the evidence of record, the Board finds that entitlement 
to a rating in excess of 10 percent for a scar status post 
nephrectomy and JP drain removal is not warranted.  As noted 
above, a 10 percent rating is the maximum rating allowable for 
superficial, unstable scars under Diagnostic Code 7804.  As the 
Veteran's service- connected disability has received the maximum 
rating allowable under Diagnostic Code 7804, there is no 
possibility of a rating in excess of 10 percent under this 
diagnostic code.  The Board also notes that none of the evidence 
in the file reflects that any scar was greater than 12 square 
inches or 77 square centimeters.  Rather, the scar along the left 
flank was described as 6 inches in October 2006 and in November 
2007.  The scar at the JP drain site was noted in October 2006 to 
be 2 inches.  Also in October 2006, the scars were noted to be 2 
to 3 mm. in diameter.  These measurements fall short of the 12 
square inches or 77 square centimeters necessary for an increased 
20 percent rating under Diagnostic Code 7801.  While the scars 
were shown to be tender and painful, these findings are 
contemplated by the currently assigned 10 percent rating. 

Moreover, the Board notes that Diagnostic Code 7802 (scars, other 
than head, face, or neck, that are superficial and that do not 
cause limited motion) and Diagnostic Code 7803 (scars, 
superficial, unstable) only allow for a maximum 10 percent 
disability rating.  Thus, it is not possible for the Veteran to 
receive a disability rating in excess of 10 percent under either 
of these diagnostic codes.  The Board also considered whether an 
increased rating was warranted at any time under Diagnostic Code 
7805, which provides for higher ratings based upon the limitation 
of function of the affected part.  However there is no finding in 
the file that there is any limitation of function due to scars.  

Accordingly, a rating under Diagnostic Code 7805 is not 
warranted. Based upon the guidance of the Court in Fenderson, the 
Board also has considered whether a staged rating is appropriate.  
However, in the present case, the Veteran's symptoms remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.

As such, the preponderance of the evidence is against the claim 
for a rating in excess of 10 percent...  Because the preponderance 
of the evidence is against the claim, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.   Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms cause impairment in functioning.  Such 
impairment is contemplated by the rating criteria.  The rating 
criteria reasonably describe the Veteran's disability.  Referral 
for consideration of an extraschedular rating is, therefore, not 
warranted.

As to marked interference with employment, the Veteran provided 
statements and testimony indicating that the disabilities 
interfere with his ability to work, which has resulted in reduced 
job responsibilities and that he became unemployed.   The Board 
acknowledges the Veteran's contentions and is sympathetic.  
However, the Board finds the severity of the Veteran's service-
connected disabilities is fully contemplated by the rating 
criteria.  There is nothing exceptional about the Veteran's 
service-connected disabilities.  While ratings have been provided 
by analogy, the grant of service connection and rating of 
separate and distinct disabilities of residuals the Veteran's 
impairments are contemplated by the rating schedule.  While the 
Veteran is unemployed, the Board would also point out that the 
record reflects that the Veteran has also stated that he lost his 
job due to his drinking of alcohol, that alcohol dependence 
affected his social and occupational functioning, and that he 
lost his job due to taking time off for medical appointments.  
(See, various VA notes of April 2005).  Additionally he has 
reported not working since being diagnosed with renal cancer and 
congestive heart failure.  Therefore there is no showing that the 
service connected disabilities decided above markedly interfere 
with his employability beyond that contemplated in the rating 
schedule.  In addition, the Veteran is not frequently 
hospitalized for his disabilities.  

Thus, the Board finds that the threshold test is not met for 
referral for extraschedular consideration.  38 C.F.R. § 4.16(b); 
Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, the Board 
finds that the requirements for referral for an extraschedular 
evaluation are not met for any period.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial rating in excess of 10% for intercostal nerve 
entrapment neuralgia status post partial nephrectomy is denied.

An initial rating in excess of 10% for a scar status post 
nephrectomy and JP drain removal is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009).the Court of Appeals 
for Veterans Claims (Court) held that a claim for a total rating 
based on unemployability due to service- connected disability 
(TDIU), either expressly raised by the Veteran or reasonably 
raised by the record involves an attempt to obtain an appropriate 
rating for a disability and is part of the claim for an increased 
rating.  The record reflects that the Veteran has stated that he 
cannot work due to his service-connected disabilities.  (See, 
e.g. April 2007 letter, and the representative's VA Form 646 
dated in November 2007,).  Therefore, further development is 
required to ascertain whether the appellant's symptoms 
attributable to the service-connected disorders more nearly 
approximate the criteria for a total rating based on 
unemployability.  

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's disability does not prevent her from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that VA has a duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect the appellant's service- connected disability has on the 
ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  In light of the above, the Board finds 
that the Veteran requires a current VA examination to 
specifically ascertain whether unemployability due to service-
connected disability is demonstrated.  

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a duty-
to-assist letter on the issue of 
entitlement to a total rating based on 
unemployability due to service-connected 
disability. 

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
effect of his service-connected 
disabilities on employability.  The claims 
folder should be made available to the 
examiner and thoroughly reviewed.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran is unable to secure or maintain 
substantially gainful employment solely as 
a result of his service connected 
disabilities. The examination report must 
include a complete rationale for all 
opinions and conclusions reached.

3.  If the Veteran does not report for the 
scheduled examination, associate with the 
claims file a copy of the notice sent to 
the Veteran informing him of the 
examination time and date.  

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Following completion of the above, the 
claim for should be readjudicated. If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


